Opinion issued December 21, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00442-CV
                            ———————————
                THE ARBORS ON WESTHEIMER, Appellant
                                         V.
                         PHILLIP J. TILLEY, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1170644


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s final judgment signed on August 3,

2021. Appellant’s brief was due on September 15, 2021. On September 27, 2021,

we issued a notice advising appellant that unless the brief was filed within ten days,

the appeal might be dismissed for want of prosecution. Appellant neither timely
filed a brief nor requested an extension. See TEX. R. APP. P. 38.8(a)(1) (appellate

court may dismiss for want of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Hightower, Countiss, and Guerra.




                                          2